Citation Nr: 1518928	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  06-37 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for acquired psychiatric disability to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for respiratory disorders, claimed as allergies and breathing problems.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Oakland, California Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for PTSD, hypertension, allergies and breathing problems, and sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board is remanding the case for the development of additional evidence. The Veteran contends that he has mental disorders that are attributable to experiences during service. Since separation from service, VA clinicians have diagnosed PTSD and a depressive disorder. Consulting and treating clinicians have not addressed the question of the likely origin of current mental disorders. The Board is remanding the mental disorders service connection issue for a VA mental disorders examination with file review and opinion as to the likely etiology of current disorders.

As to the hypertension claim, the Veteran contends that such is caused or aggravated by his service-connected disorders, includes Type II diabetes mellitus. Records of VA medical treatment more than a year after service reflect diagnosis and treatment of hypertension. Service connection is established for his diabetes and for stomach and esophagus disorders.

In addition, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era, and thus is presumed to have been exposed to herbicides such as Agent Orange. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). Service connection for certain specified diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. Hypertension is not among the diseases listed at 38 C.F.R. § 3.309 (e) that are recognized as presumed to be service connected in veterans with herbicide exposure in service. The Board recognizes, however, that the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).

Records of medical treatment of the Veteran have not addressed the likelihood of a relationship between his hypertension and his service-connected disorders or his presumed herbicide exposure. The Board is remanding the issue for a VA medical examination with file review and opinions regarding the likely etiology of his hypertension.

The Veteran contends that upper respiratory problems during service continued and recurred after service. His service medical records show reports of and treatment for sinusitis, cough, and allergic rhinitis. The claims file does not contain any medical finding or opinion as to the likelihood that post-service respiratory disorders are related to the disorders noted during service. The Board is remanding the issue for a VA medical examination with file review and opinion as to the likely etiology of current respiratory disorders.

Finally, the Veteran contends that his sleep apnea is caused or aggravated by his service-connected disorders, including diabetes. VA clinicians have diagnosed obstructive sleep apnea. Treatment records have not addressed the likelihood of a relationship between his service-connected disorders and his sleep apnea. The Board is remanding the issue for a VA medical examination with file review and opinion as to the likely etiology of his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental disorders examination to address the nature and likely etiology of current mental disorders, including post-traumatic stress disorder (PTSD) and a depressive disorder. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to list diagnoses of current mental disorders.

Ask the examiner to provide an opinion as to whether the stressors related to hostile military activity that the Veteran reports having experienced during his Vietnam service are adequate to support a diagnosis of PTSD. Ask the examiner to provide an opinion as to whether the Veteran's PTSD symptoms are related to the claimed stressors.

Ask the examiner to provide opinions with respect to depressive disorder, and any other current mental disorder diagnosed other than PTSD, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder began during service or is causally related to experiences during service.

Ask the examiner to explain the conclusions reached.


2. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of current hypertension, respiratory disorders, and sleep apnea. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran.

Ask the examiner to provide opinion, with respect to the Veteran's hypertension, as to whether it is at least as likely as not (a 50 percent or greater possibility) that it was (a) caused by or (b) aggravated by his diabetes and/or his stomach and esophagus disorders.

Inform the examiner that VA presumes that the Veteran was exposed during service to an herbicide such as Agent Orange. Inform the examiner that VA recognizes that the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014). Ask the examiner to provide opinion, with respect to the Veteran's hypertension, as to whether it is at least as likely as not (a 50 percent or greater possibility) that it is the result of his presumed herbicide exposure during service.

Ask the examiner to list diagnoses of current respiratory disorders. Ask the examiner to provide opinion, with respect to each current respiratory disorder, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder was incurred in service.

Ask the examiner to provide opinion, with respect to the Veteran's sleep apnea, as to whether it is at least as likely as not (a 50 percent or greater possibility) that it was caused by or aggravated by his diabetes and/or his stomach and esophagus disorders.

Ask the examiner to explain the conclusions reached.

3. Thereafter, review the expanded record and consider the remanded claims. If any of the remanded issues remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

